—Judgment, Supreme Court, New York County (Dorothy Cropper, J.), rendered July 8, 1997, convicting defendant, after a jury trial, of criminal possession of á weapon in the third degree, and sentencing him, as a second felony offender, to a term of 4 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s determinations concerning credibility, and find that there was ample evidence connecting defendant to the loaded pistol. Concur — Sullivan, J. P., Rosenberger, Lerner, Rubin and Andrias, JJ.